Citation Nr: 0208870	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected rheumatic heart 
disease with borderline cardiac enlargement and complete 
atrioventricular block and pacemaker implantation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in part, denied service connection 
for hypertension. 

In an April 2001 decision, the Board denied the veteran's 
claim for service connection for hypertension, to include on 
a secondary basis.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2002, Counsel for VA filed a Joint Motion 
for Remand and to Stay Further Proceedings wherein it was 
requested that the veteran's claim for service connection for 
hypertension, to include on a secondary basis be remanded to 
the Board to afford the veteran an additional VA medical 
examination and to provide him with an opportunity to submit 
additional medical evidence in support of his claim.  The 
Court granted the motion and vacated the Board's April 2001 
decision with respect to the claim for service connection for 
hypertension, to include on a secondary basis by order in 
April 2002.  The case was remanded to the Board for further 
development, readjudication and disposition in accordance 
with the Court's order.






FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The medical evidence of record indicates that the 
appellant's current hypertension is attributable to the 
service-connected rheumatic heart disease with borderline 
cardiac enlargement and complete atrioventricular block and 
pacemaker implantation. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, 
hypertension is proximately due or the result of the service-
connected rheumatic heart disease with borderline cardiac 
enlargement and complete atrioventricular block and pacemaker 
implantation.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claim in the statement of the case and supplemental 
statements of the case issued throughout the duration of the 
appeal.  In addition, pursuant to the Court's April 2002 
Order, the veteran submitted medical evidence, to include a 
January 2002 VA treatment record in support of his claim.  In 
a letter to the veteran from the RO, dated in October 2001, 
the appellant was informed of the evidence needed to 
substantiate his claim and of the duty to assist and notice 
requirements of the VCAA.  In light of the above, it is the 
Board's determination that there is no indication that there 
are additional documents that have not been obtained and 
would be pertinent to the present claim.  The appellant has 
been accorded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing.  The Board also concludes that the discussions in 
the rating decisions, the statement of the case, the 
supplemental statements of the case, the appellant's 
testimony at his personal hearing at the RO in Wichita, 
Kansas in March 1999, and in the letters sent to the 
appellant from the RO during the course of the appeal have in 
effect informed him of the information and evidence that 
would be needed to substantiate his claim and comply with the 
VA's notification requirements.  See 38 U.S.C.A. § 5103.  
Finally, in light of the award for the claim of service 
connection for hypertension granted herein, the veteran is 
not prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The RO has made all reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  No reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
has met its duty to assist the appellant.  38 U.S.C.A. § 
5103A (West Supp. 2001).  No further development is required 
in order to comply with VA's duty to assist.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.
Factual Background

The veteran's service medical records are negative for 
complaints or diagnosis of, or treatment for, hypertension.

Post-service VA and private medical records, dating from 
1967-1998, reflect that the first evidence of elevated 
systolic and diastolic blood pressure readings was in March 
1978.  At that time, a VA hospitalization report reflects 
that the veteran's blood pressure was 160/90.  Subsequent VA 
and private reports reflect that the veteran had multiple 
elevated diastolic blood pressure readings.  A private 
report, dated in October 1985, reflects a diagnosis of 
hypertension.  An October 1998 VA hypertension examination 
report reflects that the veteran denied any history of 
hypertension, reported that he had never been given 
medication for hypertension, and stated that he had never had 
any problems with hypertension to his knowledge. His blood 
pressure readings were 142/92 (sitting), 160/106 (standing), 
and 158/104 (lying down).  The diagnosis was essential 
hypertension, mild, untreated.

In a March 1999 medical opinion from a VA medical advisor to 
the RO rating board, it was concluded that the veteran's 
hypertension was not related to the service-connected 
cardiovascular disorder.

During a March 1999 hearing at the RO in Wichita, Kansas, the 
veteran testified that he was not taking any medication for 
his hypertension and that his hypertension was initially 
diagnosed one or two months prior.  He contended that he had 
had elevated blood pressure for many years. 

In a July 1999 statement, the veteran's private cardiologist, 
W.S., M.D., wrote that, when the veteran's atrioventricular 
(AV) block was discovered and his pacemaker was placed, he 
told the veteran that his high blood pressure readings, 
especially the systolic readings, may have been his body's 
compensatory mechanism for his slow heart rate.
The veteran also submitted excerpts from the American Heart 
Association's (AHA) Circulation on hypertension, from Cecil's 
Textbook of Medicine on arrhythmias, and from the Internet 
concerning rheumatic fever.

A December 2000 opinion reflects that a Chief of Staff with 
the VHA reviewed the claims files and offered the following 
opinions: the veteran has hypertension as he has multiple 
readings of blood pressure above the normal range and 
echocardiogram evidence of left ventricular hypertrophy; 
there is no evidence to suggest that the veteran developed 
hypertension during service or within one year following 
discharge from service; one reading of blood pressure above 
140 in 1968 is insufficient to diagnose hypertension; 
slightly higher systolic blood pressure may be related to 
slow pulse rate, which the veteran had before implantation of 
a pacemaker; the veteran's blood pressure remained normal 
after implantation at least until 1978; the available 
literature review on the etiology of hypertension does not 
reveal any causative relationship between hypertension and 
rheumatic heart disease; it is possible that a higher 
systolic blood pressure can be recorded in patients with 
rheumatic aortic regurgitation, but aortic regurgitation was 
not shown on the veteran's echocardiogram; a normally 
functioning pacemaker should not result in higher than normal 
blood pressure; and there is no evidence to support that 
rheumatic heart disease can in any way aggravate systemic 
hypertension.  The VHA physician concluded that the veteran 
has had essential hypertension at least since 1978; that 
there is no evidence to support that he had hypertension when 
he was in service or that he developed it within a one-year 
period following discharge from service; and that there is no 
reason to believe that his hypertension is in any way 
causally related to rheumatic heart disease or the AV block 
that the veteran was diagnosed with in 1964.

A January 2002 VA outpatient report reflects that an 
impression of hypertension was recorded by the examining 
physician.  After a throughout examination of the veteran, a 
review of the claims files and medical literature on 
hypertension, the VA physician indicated that the appellant 
could have developed hypertension secondary to his service-
connected rheumatic heart disease.  In support of his 
opinion, the VA physician relied on medical textbooks and 
journals wherein it was indicated that complete heart block 
was one of the etiologies of systolic hypertension.  He 
reported that the medical literature indicated that both 
short and long term subjective borderline isolated 
hypertension were at increased risk at the progression to 
definite hypertension.  The VA physician noted that the 
veteran had rheumatic fever which led to complete heart block 
which produced isolated systolic hypertension which could 
have led to persistent hypertension.  Hence, it appeared to 
the examiner that the veteran indirectly developed 
hypertension secondary to his rheumatic heart disease.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service incurrence or aggravation of 
hypertension during wartime service may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

The veteran is service connected for rheumatic heart disease 
with borderline cardiac enlargement and complete 
atrioventricular block and pacemaker implantation, evaluated 
as 60 percent disabling.  Service connection may be granted 
for disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2001).  Additional disability resulting from the aggravation 
of a nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran contends that service connection is warranted for 
hypertension, asserting that he incurred hypertension in 
service.  He contends that the service medical records show 
an elevated systolic pressure reading of over 144 and that 
the AHA describes systolic pressure of 140-159 as mild 
hypertension.  The veteran maintains that VA medical records 
in February 1968, July 1968, and in 1978 show elevated 
systolic pressure readings of 140, 140, and 160, 
respectively, which indicate a pattern of secondary 
hypertension related to his AV heart block caused by 
rheumatic fever, as described by the AHA.

The Board would first noted that service connection for 
hypertension is not warranted on a direct incurrence basis.  
In reaching this conclusion, the Board notes that service 
medical records are entirely negative for any complaints or 
clinical findings of hypertension and that there is no post-
service evidence of elevated blood pressure readings and a 
diagnosis of hypertension until the late 1970's and 1980's, 
respectively, decades after service discharge.  

However, in this case, the record contains different medical 
etiology opinions on the question of whether the veteran's 
hypertension is secondary to his service-connected rheumatic 
heart disease with borderline cardiac enlargement and 
complete AV block with pacemaker implantation. "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
these medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

There is some medical evidence that supports a finding that 
the veteran's hypertension is causally related to his 
rheumatic heart disease.  The veteran's physician, Dr. W.S., 
opined in a July 1999 statement that the elevated systolic 
readings "may have been" the veteran's body's compensatory 
mechanism for his slow heart rate associated with his 
service-connected AV block with pacemaker implantation.  
However, his opinion appears conclusory and based on history 
reported by the veteran.  Dr. W. S.'s nexus opinion does not 
indicate the basis of the opinion to be specific clinical or 
laboratory findings, it does not appear to have been based on 
a review of the veteran's claims file, or a physicial 
examination of the veteran and it is not accompanied by 
additional medical comment.  He referenced only a previous 
statement he had made to the veteran.  Thus, the July 1999 
opinion seems more in response to the veteran's self-reported 
history rather than a review of the actual evidence in the 
record. 

While a physician can render an opinion based upon his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Hence, the Board finds 
that Dr. W.S.'s opinion of possible relationship between 
elevated systolic readings and slow heart rate, which is 
associated with service-connected AV block with pacemaker 
implantation, to be unpersuasive.

The Board notes that of record is a March 1999 medical 
opinion from a VA medical advisor to the RO rating board, 
wherein it was concluded that the veteran's hypertension was 
not related to the service-connected cardiovascular disorder.  
The Board has placed no reliance on this opinion, however, as 
the Court has held that such opinion raises the question as 
to whether there was a fair process to insure an impartial 
opinion, and may create the impression that the rating board 
was not securing evidence to determine the correct outcome 
but rather to support a predetermined outcome.  See Austin v. 
Brown, 6 Vet. App. 547 (1994).
In contrast to Dr. W.S., the December 2000 VHA physician, who 
found no evidence of a nexus between the veteran's 
hypertension and his service-connected rheumatic heart 
disease, is of far more probative weight when compared to the 
statement of Dr. W. S.  The VHA physician concluded that 
there is no reason to believe that his hypertension is in any 
way causally related to rheumatic heart disease or the AV 
block with which the veteran was diagnosed in 1964.  In 
support of that opinion, the VHA physician noted that, based 
on multiple readings of blood pressure above the normal range 
and echocardiogram evidence of left ventricular hypertrophy, 
the veteran has hypertension.  However, he added that there 
is no evidence to suggest that the veteran developed 
hypertension during service or within one year following 
discharge from service, as one reading of blood pressure 
above 140 in 1968 is insufficient to diagnose hypertension, 
and slightly higher systolic blood pressure may be related to 
slow pulse rate, which the veteran had before implantation of 
a pacemaker.  The VHA physician continued: that the veteran's 
blood pressure remained normal after implantation of a 
pacemaker until 1978; that a normally functioning pacemaker 
should not result in higher than normal blood pressure; and 
that it is possible that a higher systolic blood pressure can 
be recorded in patients with rheumatic aortic regurgitation, 
but aortic regurgitation was not shown on the veteran's 
echocardiogram.  Finally, he stated that a Medline literature 
review, beginning with 1966, on the etiology of hypertension 
did not reveal any causative relationship between 
hypertension and rheumatic heart disease and thus, there is 
no evidence to support that rheumatic heart disease can in 
any way aggravate systemic hypertension.

In contrast to the December 2000 VHA opinion, the veteran was 
examined in January 2002 by another VA physician.  After an 
examination of the veteran, a review of the claims files and 
medical literature on hypertension, the VA physician 
indicated that the appellant could have developed 
hypertension secondary to his service-connected rheumatic 
heart disease.  In support of his opinion, the VA physician 
relied on medical textbooks and journals, wherein it was 
noted that complete heart block was one of the etiologies of 
systolic hypertension.  He reported that the medical 
literature indicated that both short and long term subjective 
borderline isolated hypertension were at increased risk at 
the progression to definite hypertension.  The VA physician 
noted that the veteran had rheumatic fever which led to 
complete heart block which could produce isolated systolic 
hypertension which led to persistent hypertension.  Hence, it 
appeared to the examiner that the veteran indirectly 
developed hypertension secondary to his rheumatic heart 
disease.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his currently diagnosed 
hypertension is proximately due or the result of the service-
connected rheumatic heart disease with borderline cardiac 
enlargement and complete atrioventricular block and pacemaker 
implantation is supported by the medical evidence of record.  
In light of the above, the medical evidence is at least in 
equipoise vis-a-vis a finding that the appellant's current 
hypertension is secondary to the service-connected rheumatic 
heart disease with borderline cardiac enlargement and 
complete atrioventricular block and pacemaker implantation 
noted above.  Therefore, the benefit of the doubt is resolved 
in the appellant's favor by finding that his current 
hypertension is secondary to the service-connected rheumatic 
heart disease with borderline cardiac enlargement and 
complete atrioventricular block and pacemaker implantation.   
See 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for hypertension as 
secondary to the service-connected rheumatic heart disease 
with borderline cardiac enlargement and complete 
atrioventricular block and pacemaker implantation is granted.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

